Title: Samuel Smith to Thomas Jefferson, 9 July 1801 (Abstract)
From: Smith, Samuel
To: Jefferson, Thomas


9 July 1801, Baltimore. Warns that Habersham’s changes in the mail route from Philadelphia to Pittsburgh greatly alarm and distress citizens of Carlisle and Shippensburg and appear to be a plot to make Jefferson’s administration unpopular there. Conveys political intelligence: “Mr. Montgomery says he has now little Doubt but Harford County will give himself & another Republican Elector.”
 

   
   RC (DLC). 2 pp.; docketed by Jefferson as received 10 July, with his notation: “refd. to Secy. of State / Th: J.” Jefferson wrote to Smith on 11 July: “Your favor of the 9th. came to hand last night, & has this morning been referred to the Secretary of State, who will ask information from Colo. Habersham & have that done which is best” (DLC: Jefferson Papers).


